By the Court.—Daly, Chief Justice.
If the plaintiff had given his overcoat to the boy, it would have been placed securely in the closet, and he would have received a check as a voucher for its identity and safe-keeping. It must be assumed, upon the evidence, that he knew of this regulation, for he was an old customer, who for a long period had been in the habit of going to the shop to get shaved. The shop was a place of ¿reat resort, and such a regulation as this was a very proper one, in a large shop to which many people resorted. When the barber had under such circumstances, provided this means for the safe-keeping, of the apparel of his customers, it would be most unjust to hold that he must be answerable for the loss of the clothing of customers who know of the regulation, and yet do not avail themselves of it. In such a case, the loss must be attributed to their negligence, and not to that of the keeper of the shop. It does not alter the case that there were pegs upon the wall, upon which garments could be hung, and that other coats were hung there at the time. It was near the entrance to the furnishing shop, an insecure place, where the coat might be readily stolen by a person departing from the shop. And it was, no doubt, in view of the facility with which clothing might be stolen in a large establishment like this that the proprietor had adopted a method for the greater *13security and safe-keeping of the apparel of his customers. As the plaintiff knew of this arrangement for the safe-keeping of the clothing, it was through his own negligence, and not that of the defendant, that he lost his overcoat (Sanders v. Spencer, Dyer, 266 a; Calyes' Case, 8 Co. 33). The judgment should be reversed.
Judgment reversed.